Case 1:16-cv-08668-VM-DCF Document 173 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
H. DAYA INTERNATIONAL CO., LTD.    :
                                   :
                    Plaintiff,     :    16 Civ. 8668 (VM)
                                   :
     - against -                   :    ORDER
                                   :
DO DENIM, LLC, et al.              :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      On April 5, 2021, Plaintiff’s counsel filed a letter

with the Court informing it of clerical errors in docketing

various filings under seal. (See Dkt. No. 171.) The Court

subsequently issued an order striking these documents from

the record and instructing counsel to refile the documents.

(See Dkt. No. 172.)

      The prior order (Dkt. No. 172) is vacated. Counsel does

not need to refile the documents. The Clerk of Court is

directed    to   unseal    the   documents,     lift   the    current

restrictions on the documents, and restrict viewing access

for these documents (Dkt. Nos. 166, 169, 170) to the parties

only.


SO ORDERED.

Dated:      New York, New York
            9 April 2021




                                  1
